Name: Decision of the EEA Joint Committee No 108/1999 of 24 September 1999 amending Annex II (technical regulations, standards, testing and certification) to the EEA Agreement
 Type: Decision
 Subject Matter: communications;  technology and technical regulations
 Date Published: 2000-12-21

 Avis juridique important|22000D1221(08)Decision of the EEA Joint Committee No 108/1999 of 24 September 1999 amending Annex II (technical regulations, standards, testing and certification) to the EEA Agreement Official Journal L 325 , 21/12/2000 P. 0015 - 0016Decision of the EEA Joint CommitteeNo 108/1999of 24 September 1999amending Annex II (technical regulations, standards, testing and certification) to the EEA AgreementTHE EEA JOINT COMMITTEE,Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol adjusting the Agreement on the European Economic Area, hereinafter referred to as "the Agreement", and in particular Article 98 thereof,Whereas:(1) Annex II to the Agreement was amended by Decision No 65/1999 of the EEA Joint Committee of 28 May 1999(1).(2) Commission Decision 98/516/EC of 17 June 1998 on a common technical regulation for low data rate land mobile satellite earth stations (LMES) operating in the 11/12/14 GHz frequency bands(2), is to be incorporated into the Agreement.(3) Commission Decision 98/517/EC of 17 June 1998 on a common technical regulation for satellite news gathering transportable earth stations (SNG TES) operating in the 11-12/13-14 GHz frequency bands(3), is to be incorporated into the Agreement.(4) Commission Decision 98/519/EC of 17 June 1998 on a common technical regulation for very small aperture terminals (VSATs) operating in the 11/12/14 GHz frequency bands(4), is to be incorporated into the Agreement.(5) Commission Decision 98/533/EC of 3 September 1998 on a common technical regulation for satellite personal communications networks (S-PCN) mobile earth stations (MESs), including handheld earth stations, for S-PCN operating in the 1,6/2,4 GHz frequency bands under the mobile satellite service (MSS)(5), is to be incorporated into the Agreement.(6) Commission Decision 98/534/EC of 3 September 1998 on a common technical regulation for satellite personal communications networks (S-PCN) mobile earth stations (MESs), including handheld earth stations, for S-PCN operating in the 2,0 GHz frequency bands under the mobile satellite service (MSS)(6), is to be incorporated into the Agreement,HAS DECIDED AS FOLLOWS:Article 11. The following points shall be inserted after point 4zi (Commission Decision 98/515/EC) in Chapter XVIII of Annex II to the Agreement:"4zj. 398 D 0516: Commission Decision 98/516/EC of 17 June 1998 on a common technical regulation for low data rate land mobile satellite earth stations (LMES) operating in the 11/12/14 GHz frequency bands (OJ L 232, 19.8.1998, p. 10).4zk. 398 D 0517: Commission Decision 98/517/EC of 17 June 1998 on a common technical regulation for satellite news gathering transportable earth stations (SNG TES) operating in the 11-12/13-14 GHz frequency bands (OJ L 232, 19.8.1998, p. 12)."2. The following point shall be inserted after point 4zl (Commission Decision 98/518/EC) in Chapter XVIII of Annex II to the Agreement:"4zm. 398 D 0519: Commission Decision 98/519/EC of 17 June 1998 on a common technical regulation for very small aperture terminals (VSATs) operating in the 11/12/14 GHz frequency bands (OJ L 232, 19.8.1998, p. 17)."3. The following points shall be inserted after point 4zp (Commission Decision 98/522/EC) in Chapter XVIII of Annex II to the Agreement:"4zq. 398 D 0533: Commission Decision 98/533/EC of 3 September 1998 on a common technical regulation for satellite personal communications networks (S-PCN) mobile earth stations (MESs), including handheld earth stations, for S-PCN operating in the 1,6/2,4 GHz frequency bands under the mobile satellite service (MSS) (OJ L 247, 5.9.1998, p. 11).4zr. 398 D 0534: Commission Decision 98/534/EC of 3 September 1998 on a common technical regulation for satellite personal communications networks (S-PCN) mobile earth stations (MESs), including handheld earth stations, for S-PCN operating in the 2,0 GHz frequency bands under the mobile satellite service (MSS) (OJ L 247, 5.9.1998, p. 13)."Article 2The texts of Decisions 98/516/EC, 98/517/EC, 98/519/EC, 98/533/EC and 98/534/EC in the Icelandic and Norwegian languages, which are annexed to the respective language versions of this Decision, are authentic.Article 3This Decision shall enter into force on 25 September 1999, provided that all the notifications under Article 103(1) of the Agreement have been made to the EEA Joint Committee.Article 4This Decision shall be published in the EEA section of, and in the EEA Supplement to, the Official Journal of the European Communities.Done at Brussels, 24 September 1999.For the EEA Joint CommitteeThe PresidentN. v. Liechtenstein(1) OJ L 284, 9.11.2000, p. 49.(2) OJ L 232, 19.8.1998, p. 10.(3) OJ L 232, 19.8.1998, p. 12.(4) OJ L 232, 19.8.1998, p. 17.(5) OJ L 247, 5.9.1998, p. 11.(6) OJ L 247, 5.9.1998, p. 13.